 JS 44 (Rev. 06/17)
                                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEI/ INSTRUCWONS ON NEXT PAGE OF MTh'FORM)
I. (a) PLAINTIFFS                                                                                            DEFENDANTS
 Town of Braintree                                                                                         Purdue Pharma L.P.

    (b) County of Residence of First Listed Plaintiff            Norfolk County                              County of Residence of First Listed Defendant                 Fairfield County
                                  (EXCEPT IN (1.S PLAINTIFF(ASES)                                                                           (IN US. PLAINTIFI."CASES°NIA)
                                                                                                             NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                        THE TRACT OF LAND INVOLVED.

    (C) Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (IfKnown)
 See Attachment


II. BASIS OF JURISDICTION (Place an "X"in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an ",r in One Boxfin. Plaintiff
                                                                                                        (For Diversity Cases Only)                                           and One Box.fbr Defendant)
O 1     U.S. Government                X3    Federal Question                                                                    PTF           DEF                                          PTF      DEF
           Plaintiff                           (US. Government Nol a Party)                        Citizen of This State         O l           0 1      Incorporated or Principal Place      0 4     04
                                                                                                                                                          of Business In This State

O 2     U.S. Government               04     Diversity                                             Citizen of Another State         O 2        O    2   Incorporated and Principal Place    0 5     O 5
           Defendant                           (Indicate Citizenship ofParties in Item 111)                                                                of Business In Another State

                                                                                                   Citizen or Subject of a          O 3        0 3      Foreign Nation                      0 6     06
                                                                                                     Foreign Country
IV. NATURE OF SUIT(Place an "X" in One Box OM))                                                                                                Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                           BANKRUPTCY                    OTHER STATUTES             1
O   110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY            O 625 Drug Related Seizure             O 422 Appeal 28 USC 158          O 375 False Claims Act
O   120 Marine                       O 310 Airplane                 O 365 Personal Injury -              of Property 21 USC 881           O 423 Withdrawal                 O 376 Qui Tam (31 USC
O   130 Miller Act                   O 315 Airplane Product                 Product Liability      O 690 Other                                  28 USC 157                        3729(a))
O   140 Negotiable Instrument               Liability               C11 367 Health Care/                                                                                   O 400 State Reapportionment
O   150 Recovery of Overpayment      O 320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                O 410 Antitrust
        & Enforcement of Judgment           Slander                        Personal Injury                                                O 820 Copyrights                 O 430 Banks and Banking
O   151 Medicare Act                 0 330 Federal Employers'              Product Liability                                              O 830 Patent                     O 450 Commerce
O   152 Recovery of Defaulted               Liability               O 368 Asbestos Personal                                               O 835 Patent - Abbreviated       0 460 Deportation
        Student Loans                0 340 Marine                           Injury Product                                                      New Drug Application       O 470 Racketeer Influenced and
       (Excludes Veterans)           O 345 tvlarine Product                 Liability                                                     O 840 Trademark                        Corrupt Organizations
O   153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                        LABOR                        SOCIAL SECURITY                O 480 Consuiner Credit
        of Veteran's Benefits        O 350 Motor Vehicle            O 370 Other Fraud              O 710 Fair Labor Standards             O 861 HIA (1395ff)               O 490 Cable/Sat TV
O   160 Stockholders' Suits          O 355 Motor Vehicle            O 371 Truth in Lending                Act                             O 862 Black Lung (923)           O 850 Securities/Commodities/
O   190 Other Contract                     Product Liability        O 380 Other Personal           O 720 Labor/Management                 O 863 DIWC/DIWW (405(g))                Exchange
O   195 Contract Product Liability   O 360 Other Personal                  Property Damage                Relations                       O 864 SSID Title XVI             O 890 Other Statutory Actions
O   196 Franchise                          Injury                   O 385 Property Damage          0 740 Railway Labor Act                O 865 RSI (405(g))               O 891 Agricultural Acts
                                     O 362 Personal Injury -               Product Liability       0 751 Family and Medical                                                O 893 Environmental Matters
                                           Medical Malpractice                                            Leave Act                                                        0 895 Freedom of Information
        REAL PROPERTY'                   CIVIL RIGHTS                PRISONER PETITIONS            O 790 Other Labor Litigation             FEDERAL TAX SUITS                     Act
O   210 Land Condemnation            O 440 Other Civil Rights         Habeas Corpus:               O 791 Employee Retirement              O 870 Taxes(U.S. Plaintiff       O 896 Arbitration
O   220 Foreclosure                  0 441 Voting                   O 463 Alien Detainee                 Income Security Act                    or Defendant)              O 899 Administrative Procedure
O   230 Rent Lease & Ejectment       O 442 Employment               O 510 Motions to Vacate                                               O 871 IRS—Third Party                  Act/Review or Appeal of
O   240 Torts to Land                O 443 Housing/                       Sentence                                                              26 USC 7609                      Agency Decision
O   245 Tort Product Liability             Accommodations           O 530 General                                                                                          O 950 Constitutionality of
O   290 All Other Real Property      O 445 Amer. w/Disabilities -   O 535 Death Penalty                  IMMIGRATION                                                             State Statutes
                                           Employment                 Other:                       O 462 Naturalization Application
                                     O 446 Amer. w/Disabilities -   O 540 Mandamus & Other         O 465 Other Immigration
                                           Other                    O 550 Civil Rights                   Actions
                                     O 448 Education                O 555 Prison Condition
                                                                    O 560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement
V. ORIGIN ('lace an "X" in One Box Only)
DK I Original   O 2 Removed from                        O 3 Remanded from                     O 4 Reinstated or      O 5 Transferred from               O 6 Multidistrict            O 8 Multidistrict
     Proceeding       State Court                           Appellate Court                       Reopened               Another District                   Litigation -                 Litigation -
                                                                                                                              (specifj)                     Transfer                    Direct File
                     Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictional statutes unless diversity)
                      18 U.S.C. § 1961 et sect.
VI. CAUSE OF ACTION Brief description of
                                           cause:
                      Reckless manufacture, distribution, and pharmacy corporate practices led to the opioid epidemic in Braintree.
VII. REQUESTED IN    10 CHECK IF THIS IS A CLASS ACTION                     DEMAND S                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                      JURY DEMAND:         X Yes      CI No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                                  JUDGE Judge Polster/Judge Young                                  DOCKET NUMBER 1:17-MD-2804/1:19-cv11443
DATE                                                                  SIGNATURE OF ATTOieIVZCORDt
                                                                                      t.        .


FOR OFFICE U E ONLY

    RECEIPT                       AMOUNT                                  APPLYING IFP                                   JUDGE                                MAG. JUDGE
                                               Attachment 1


TOWN OF BRAINTREE

Kate R. Cook(BBO #650698)
Gwen Nolan King(BBO # 673878)
cook@sugarmanrogers.corn
king@sugarmanrogers.com
SUGARMAN,ROGERS,BARSHAK & COHEN
101 Merrimac Street
Boston, MA 02114
617.227.3030

-and-

Linda Singer*
Elizabeth Smith*
Sara D. Aguitiiga*
lsinger(ebmotleyrice.corn
esmith@motleyrice.corn
saguiniga@motleyrice.com
MOTLEY RICE LLC
401 9th Street NW,Suite 1001
Washington, D.C. 20004
(202) 386-9626
* Pro hac vice applications to be submitted.

-and-

Nicole I. Taub(BBO # 663517)
ntaub(c-)r,braintreema.gov
Town Solicitor
Town of Braintree
One JFK Memorial Drive
Braintree, MA 02184
(781)794-8153

4833-2189-3531, v. 1
                                                    UNITED STATES DISTRICT COURT
                                                     DISTRICT OF MASSACHUSETTS


 1. Title of case(name of first party on each side only) Town of Braintree v. Purdue Pharma L.P.



 2. Category in which the case belongs based upon the numbered nature of suit code listed on the civil cover sheet. (See local
     rule 40.1(a)(1)).

               I.        160,400,410,441,535, 830*, 835*, 850, 891, 893, R.23, REGARDLESS OF NATURE OF SUIT.

                         110,130,190, 196, 370, 375, 376, 440, 442, 443, 445, 446, 448,470, 751, 820*, 840*, 895, 896, 899.

                         120, 140, 150, 151, 152, 153, 195, 210, 220, 230, 240, 245, 290, 310, 315, 320, 330, 340, 345, 350, 355, 360, 362,
                         365, 367, 368, 371, 380, 385, 422, 423, 430, 450, 460, 462, 463, 465, 480, 490, 510, 530, 540, 550, 555, 560, 625,
                         690,710,720,740,790, 791, 861-865, 870, 871, 890, 950.


                         *Also complete AO 120 or AO 121. for patent, trademark or copyright cases.


 3. Title and number, if any, of related cases. (See local rule 40.1(g)). If more than one prior related case has been filed in this
    district please indicate the title and number of the first filed case in this court.

     In re: National Opiate Litigation, USDC N.D. of Ohio 1:17-MD-2804; Town of Weymouth v. Purdue Pharma L.P. 1:19-cv-11443

 4. Has a prior action between the same parties and based on the same claim ever been filed in this court?

                                                                                    YES                 NO

 5. Does the complaint in this case question the constitutionality of an act of congress affecting the public interest? (See 28 USC
    §2403)

                                                                                    YES                 NO
     If so, is the U.S.A. or an officer, agent or employee of the U.S. a party?

                                                                                    YES                 NO

 6. Is this case required to be heard and determined by a district court of three judges pursuant to title 28 USC §2284?

                                                                                    YES                NO

 7. Do all of the parties in this action, excluding governmental agencies of the United States and the Commonwealth of
    Massachusetts ("governmental agencies"), residing in Massachusetts reside in the sane division? -        e Local Rule 40.1(d)).

                                                                                    YES                NO     U
                                                                                                              I I

               A.        If yes, in which divis'   o all of the non-governmental arties reside?

                         Eastern Division                        Central Division                      Western Division

               B.        If no, in which division do the majority of the plaintiffs or the only parties, excluding governmental agencies,
                         residing in Massachusetts reside?


                         Eastern Division                        Central Division                      Western Division

 8. If filing a Notice of Removal - are there any motions pending in the state court requiring the attention of this Court? (If yes,
    submit a separate sheet identifying the motions)

                                                                                    YES                NO


(PLEASE TYPE OR PRINT)
ATTORNEY'S NAME Kate R. Cook

ADDRESS Sugarman, Rogers, Barshak & Cohen 101 Merrimac Street, Boston, MA 02114

TELEPHONE NO. 617.227.3030

                                                                                                              (CategoryForml-2019.wpd )
